Citation Nr: 0816362	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus, and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1968 to February 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2004 by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for tinnitus.  This 
decision did not make a determination regarding new and 
material evidence submitted regarding the claim for service 
connection for tinnitus.  

The veteran filed his first claim for service connection for 
tinnitus with VA in May 2003.  A determination by the RO in 
July 2003 denied the veteran's claim of entitlement to 
service connection for tinnitus.  The veteran did not 
initiate an appeal to the Board of that rating action by the 
RO by filing a timely notice of disagreement and, 
consequently, the unappealed July 2003 RO denial of his claim 
for service connection for tinnitus became final.  See 38 
U.S.C.A. § 7105 (West 2002).  In March 2004, the veteran 
submitted an additional claim for tinnitus, this claim did 
not express disagreement with the previous denial in July 
2003.  This appeal was adjudicated in the September 2004 
rating decision that is now on appeal.

While the RO did not adjudicate the veteran's claim for 
service connection for tinnitus based on new and material 
evidence, the Board notes that irrespective of the agency of 
original jurisdiction's (AOJ's) determination, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The AOJ denied the veteran's claim of entitlement to 
service connection for tinnitus in a July 2003 rating 
decision.  Notice was issued to the veteran in July 2003.  
The veteran did not appeal the decision.

3.  Evidence received since the July 2003 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for tinnitus.

4.  Competent evidence of tinnitus in service or of a nexus 
between tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service 
connection for the veteran's tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2007).

2.  The evidence received since the July 2003 rating 
decision, which denied service connection for the veteran's 
tinnitus is new and material, and the claim is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Legal Criteria

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  A decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

New and Material Evidence - Analysis

At the time of the July 2003 rating decision, which denied 
service connection for the veteran's tinnitus, the pertinent 
evidence of record consisted of the veteran's service medical 
records as well as an August 1989 VA examination, pertaining 
to another claim, but which nevertheless indicated that the 
veteran's ears were normal.  

However, the veteran has since received a VA examination in 
which he was noted to have tinnitus bilaterally, which was 
constant.  It was noted to be medium loud and of a high 
pitch.  This evidence is new, in that it was not previously 
of record.  It is material, in that it relates to an 
unestablished fact necessary to establish the claim and it 
raises a reasonable possibility of substantiating the claim.  
Specifically, the veteran has provided a more specific 
description of his tinnitus, both in terms of symptomatology 
and the length of time he has experienced the disorder.  When 
the credibility of this evidence is presumed, as required by 
Justus, the evidence is new and material, and the claim is 
deemed reopened.

Legal Criteria - Service Connection

The veteran contends that his tinnitus is due to his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Service Connection - Analysis

The veteran contends that he has tinnitus due to his service, 
specifically due to his exposure to aircraft engine noise as 
a corrosion control specialist for aircraft.  The veteran's 
DD Form 214 indicates that he was a corrosion control 
specialist.  The record shows that the veteran has a current 
disability, as he reported tinnitus on VA examination in May 
2004.  However,  after careful consideration of the evidence, 
the Board finds that the veteran's tinnitus is not related to 
his service.  

Service medical records do not note tinnitus and are 
otherwise nearly completely silent regarding any evidence of 
other hearing difficulties.  

In April 1969 and January 1970, the veteran described his 
hearing as "fair" on an audiological examination.  Tinnitus 
following noise exposure was not noted.  In July 1971 and 
June 1972, audiological examinations did not note tinnitus 
following noise exposure.  In June 1973, the veteran 
described his hearing as "good."  No history of tinnitus 
following noise exposure was noted.  On audiological 
examinations in April 1975 and May 1976, the veteran 
described his hearing as "good" and "fair," respectively.  

No separation examination is of record.  However, on a report 
of medical examination for the veteran's reserve service in 
October 1986, the veteran ears were noted to be normal.  The 
veteran denied ear, nose, and throat trouble or hearing loss 
on a report of medical history.  

The Board notes that the report of medical history indicates 
that the date the history was taken is October 1968.  
However, the veteran described an incident occurring in 1974.  
Further, the physician's name stamped on the report of 
medical history is the same name stamped on the report of 
medical examination dated in October 1986.  The Board 
therefore finds that the digits 6 and 8 were transposed and 
that the proper date of the report of medical history is 
October 1986.  

Further, on an additional reserves examination in August 
1990, the veteran's ears were also found to be normal, he 
denied ear, nose, or throat trouble or hearing loss.

The veteran received a VA examination in May 2004.  At this 
examination, the veteran was noted to have bilateral 
tinnitus.  However, the examiner determined that the 
veteran's tinnitus was not related to his military service, 
as the 1986 medical examination discussed earlier noted 
normal pure tone thresholds from 500 through 6,000 Hertz in 
both ears.

Although the veteran appears sincere in his belief that his 
tinnitus is attributable to his service, the veteran is not 
competent to attribute his current tinnitus disability to his 
service, as that would require a medical opinion.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He is certainly 
competent to report continuity of symptoms such as ringing in 
his ears, but the Board finds the May 2004 opinion by a 
medical professional to be of greater probative value as to 
whether the current tinnitus is actually related to service.

The preponderance of the competent and credible evidence is 
against the claim of entitlement to service connection for 
tinnitus, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.  The claim is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in April 2004, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran of what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  The letter indicated that the veteran should 
submit any evidence he thinks would support his claim.  The 
content of the letter clearly complied with all four elements 
set forth by the Court in Pelegrini, supra.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in a claim 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notice complying with Dingess was sent in March 
2006, and the veteran's claim was not readjudicated.  
However, in this case, as service connection is being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
The record establishes that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  

With regard to a new and material evidence claim, the VCAA 
requires notice of the evidence needed to reopen the claim as 
well as the evidence to establish the underlying benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the 
veteran was not provided VCAA notice of the evidence needed 
to reopen his previously disallowed claim, he has not been 
prejudiced in this regard.  As discussed above, the matter 
has been reopened.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, the veteran's VA records, and the veteran's 
private medical records.  Regarding the veteran's service 
medical records, the Board notes that although there is no 
separation examination of record for either period of the 
veteran's active duty service, service medical records 
subsequent to the veteran's active service have been 
considered when deciding the veteran's claim.  A request was 
sent to the National Personnel Records Center, and it appears 
all available records relevant to the veteran's active duty 
service were obtained.  The record also reflects that the 
veteran received a VA examination regarding his tinnitus. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

New and material evidence has been submitted; the claim of 
entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


